290 S.W.3d 187 (2009)
In the Matter of the Care and Treatment of Chance TYREE, a/k/a Chance W. Tyree, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 69946.
Missouri Court of Appeals, Western District.
August 18, 2009.
Emmett D. Queener, Assistant State Public Defender, Columbia, MO, for Appellant.
Chris Koster, Attorney General, Jayne T. Woods, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before Division Two: VICTOR C. HOWARD, Presiding Judge, and JOSEPH M. ELLIS and MARK D. PFEIFFER, Judges.


*188 ORDER

PER CURIAM:
Chance Tyree appeals the trial court's judgment ordering him to the confinement of the Department of Mental Health on the basis that he is a sexually violent predator. On appeal, he presents one point in which he claims that the trial court lacked subject matter jurisdiction over his case. We affirm in this per curiam order. Rule 84.16(b).